The defendant was convicted of the offense of obtaining the possession of a horse by false pretense, and was sentenced to the penitentiary for an indeterminate term.
The errors complained of relate to the refusal of the trial court to give certain written charges requested by the defendant.
Charge 1 was covered by the courts oral charge and given written charges 1, 2, 4, 5, 8, 11, and 12. *Page 650 
It is immaterial whether the defendant derived any personal benefit by getting the horse in question, if he got it, and this was not a fact to be considered by the jury along with the other evidence in this case. The material inquiry is whether the defendant falsely pretended, with intent to defraud, and by means of such false pretense obtained the horse. It may, however, have been an advantage to defendant to obtain possession of the horse, even though he did afterwards deliver it to another.
Charges 3 and 4 are bad in that the finding of the jury is not required to be based upon the evidence in the case. Haswell v. State, 17 Ala. App. 519, 86 So. 170.
Moreover, the charges do not correctly state the law. The point raised in these charges is that, if the injured party had, at the time the pretense was made, the means of detecting the falsehood or the pretense, and failed to use such means to detect the falsehood, the defendant should be acquitted. The contrary rule is laid down in Woodbury v. State, 69 Ala. 242, 44 Am. Rep. 515, as follows:
"Whether the prosecutor could have avoided imposition from the false pretense, if he had exercised ordinary prudence and discretion to detect its falsity, is not a material inquiry. * * * The prosecutor had a right to rely on the representation, and there was no obligation or duty to the prisoner to inquire into its truth, or whether he was dealing fairly and honestly."
We find no error in the record, and the judgment appealed from the affirmed.
Affirmed.